538 Pa. 484 (1994)
649 A.2d 435
Michael S. HUTCHISON, Jr., an incompetent, by Mary J. HUTCHISON, parent and natural guardian, and Mary J. Hutchison and Michael Hutchison, individually, Appellants,
v.
Father Francis LUDDY, St. Therese's Catholic Church, St. Therese's Elementary School, Bishop James Hogan and Diocese of Altoona-Johnstown, Appellees.
Supreme Court of Pennsylvania.
Argued September 23, 1993.
Decided November 7, 1994.
Richard M. Serbin, Joseph H. Nypaver, Levine, Reese & Serbin, Altoona, for appellants.
Scott E. Henderson, Kevin C. Abbott, Thorp, Reed & Armstrong, Pittsburgh, for Pittsburgh Press.
Charles P. Wasovich, Altoona, for Father Francis Luddy.
Carl A. Eck, Louis C. Long, Maria Zulick, Meyer, Darragh, Buckler, Bebenek & Eck, Pittsburgh, for St. Therese's Catholic Church, St. Therese's Elementary School, Bishop James Hogan and Diocese of Altoona-Johnstown.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, JJ.

ORDER
PER CURIAM.
Appeal dismissed as moot.
*485 LARSEN, J., did not participate in the decision of this case.
MONTEMURO, J., who was an appointed Justice of the Court at the time of argument, did not participate in the consideration or decision of this case.